Appellant files a motion for rehearing alleging seven grounds upon which he says this court was in error. The first four pertain to the matters discussed in the original opinion and, inasmuch as the motion presents no new argument, we find no purpose in re-discussing the things which have been considered in the original opinion.
He then says that this court erred in failing to sustain his contention set forth in Bills of Exception Nos. Five, Six, Seven and Eight. Bill of Exception No. Five complains of questions asked a deputy sheriff and his answers thereto, detailing the things that were said by the sheriff to him. The conclusion is summarized in the statement that the sheriff "told us to go to Snyder's Filling Station." This bill makes no attempt to point out the harm done to appellant and we are unable to perceive of any.
Bills Nos. Six and Seven complain of evidence by Claude Brown, the injured party, of things done and said by Nick Jones. The objection lodged to this evidence was "because it was what somebody else had said in connection with the transaction." We observe from the record that Nick Jones was a co-defendant acting with appellant in the perpetration of the crime and it further appears that the things said and done by Jones was in appellant's presence and "in connection with the transaction." It will not be necessary to discuss the matter further, it being clearly admissible.
Bill of Exception No. Eight is qualified by the court to show that no objection was taken to the question and answer involved.
A further careful consideration of the record in this case fails to reveal any error committed by the court below.
The motion for rehearing is overruled. *Page 210